TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2014



                                     NO. 03-13-00527-CV


                                Roger J. Lerma, Sr., Appellant

                                                v.

                                 Michael R. Maguire, Appellee




        APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the dismissal order signed by the trial court on April 25, 2013. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.